                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
LESLIE BOYD,                                          :
                               Plaintiff,             :
                                                      :              Civil Action
                       v.                             :              No. 17-3195
                                                      :
CITY OF PHILADELPHIA, et al.,                         :
                    Defendants.                       :


            REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       Defendant, the City of Philadelphia (the “City”), by and through the undersigned counsel,

hereby files this reply in support of its motion for summary judgment (the “Motion”) [Dkt. 49].

I.     ARGUMENT

       A.      Plaintiff Fails to Establish a Material Issue of Fact as to His Claims Against
               the City.

       As an initial matter, Plaintiff appears to wholly disregard the fact that the record clearly

establishes that Corizon and the City are separate entities. All parties agree that the City has

contracted with Corizon Health, Inc. (“Corizon”) for the provision of general medical services to

inmates. Joint Defense Stipulated Stated of Material Facts (“JDSSMF”), at ¶¶8-10; Plaintiff’s

Response to DSSMF, at ¶¶8-10. Plaintiff attempts to lump the actions of all parties together by

making the vague claims. This fatal lack of specificity is present throughout Plaintiff’s Opposition.

       Moving past this threshold issue, Plaintiff wholly fails to identify record evidence to create

a material issue of fact sufficient to defeat the City’s Motion. It is appropriate to grant summary

judgment where a plaintiff fails to cite in their brief to specific facts in the record to overcome a

defendant’s factual support. See Schock v. Baker, 663 F. App’x 248, 252 (3d Cir. 2016). “Without

any specific supportive facts in the record, the plaintiff’s bald assertions alone cannot overcome
the defendants’ motion for summary judgment.” Harvey v. City of Philadelphia, 253 F. Supp. 2d

827, 831 (E.D. Pa. 2003) (citing Petruzzi’s IGA Supermarkets, Inc. v. Darling–Delaware Co., Inc.,

998 F.2d 1224, 1230 (3d Cir.1993) (“Where the movant has produced evidence in support of its

motion for summary judgment, the nonmovant cannot rest on the allegations of pleadings and must

do more than create some metaphysical doubt.”). See also, Crumpton v. Potter, 305 F. Supp. 2d

465, 473–74 (E.D. Pa. 2004). Similarly, Plaintiff may not overcome summary judgment by relying

upon unsupported allegations in his briefing. Jersey Cent. Power & Light Co. v. Twp. of Lacey,

772 F.2d 1103, 1109–10 (3d Cir. 1985) (explaining that arguments made in briefs “are not evidence

and cannot by themselves create a factual dispute sufficient to defeat a summary judgment

motion”). See also, Tarapchak v. Schuylkill Cty., No. 3:13-CV-01895, 2016 WL 3418520, at *7

(M.D. Pa. June 22, 2016).

        In Plaintiff’s response in opposition to the Motion (the “Reponse”) [Dkt. 52], Plaintiff

repeatedly states that he made multiple requests for accommodations that went unanswered and

fell multiple times as a result. However, Plaintiff fails to specifically point to evidence in the record

supporting this, choosing to rely solely on conclusory statements. In particular, while Plaintiff

vaguely references his “pleading for a walker and wheelchair,” he wholly fails to provide any

actual facts to rebut the timeline provided by Defendants in the JDSSMF laying out the sequence

of these requests, when and what kind of accommodations he was actually provided, and when

any reported falls actually occurred in the context of Plaintiff’s medical treatment.

        At most, Plaintiff relies upon a passing reference to the 30 pages of medical documents

comprising Defendants’ Exhibit D to support his claim that there exists documented evidence of

multiple unanswered requests amid repeated falls. See Response, at p.4. Plaintiff does not identify

which specific records within the Exhibit support his assertion, rather leaving it up to the Court to



                                                   2
review the Exhibit in its entirety and ferret out the existence of any potential supporting evidence.

However, this Court has recognized that “[i]t is not the district court’s obligation to comb the

record to make arguments for a party.” Wright v. Dallas Sch. Dist., No. 3:05-CV-1197, 2007 WL

9775650, at *7 (M.D. Pa. July 5, 2007), aff’d sub nom. Wright v. The Dallas Sch. Dist., 286 F.

App’x 775 (3d Cir. 2008) (quoting Mitchell v. City of Moore, Oklahoma, 218 F.3d 1190, 1199

(10th Cir. 2000)).

        Moreover, Plaintiff fails to cite to any record evidence supporting that any alleged failure

to provide reasonable accommodations was motivated by discrimination based upon Plaintiff’s

disability. The mere fact that a plaintiff did not receive all appropriate accommodations does not,

in itself, support a claim. “The ADA prohibits disability-based discrimination, not inadequate

treatment for the disability.” Kokinda v. Pennsylvania Dep’t of Corr., 663 F. App’x 156, 159 (3d

Cir. 2016) (internal quotation omitted) (emphasis added).

        Plaintiff concedes that he was never denied access to sick call slips or prevented from filing

sick call slips and that when he asked for assistance, it was never refused by a corrections officer.

DSSMF, at ¶¶113, 115; Response to DSSMF, ¶¶113, 115.1 The extent of the undisputed assistance

provided by corrections officers to Plaintiff is discussed in greater length below in Section I(B).

Thus, even if the Court were to determine that Plaintiff had raised a material issue of fact as to

whether the City failed to provide him reasonable accommodations, Plaintiff has wholly failed to

identify any record evidence supporting any such actions were taken on the basis of or because of

Plaintiff’s disability.




1While Plaintiff responded to these paragraphs by denying them, his Response to DSSMF does
not identify any record evidence that would contradict the evidence cited by Defendants
concerning actions of City Defendants; Plaintiff’s response is comprised of general statements
concerning medical treatment.
                                                  3
           B. The Court Should Not Credit Plaintiff’s “Sham Affidavit”.

       In a thinly veiled attempt to create a material issue of fact sufficient to overcome the City’s

Motion, Plaintiff produced a “Verified Statement” [Dkt. 53] in support of his Response which

contradicts his own prior deposition testimony from nearly five (5) months earlier on August 27,

2019 (the “Deposition Testimony”).

       Of particular note, Plaintiff states in his Verified Statement that “I was having severe and

repetitive bowel and bladder incontinence throughout the weeks leading up to 3/26/16, and I

repeatedly made defendants well aware of this fact. Instead of helping me, the prison guards

mocked me . . .” Verified Statement at ¶2. Similarly, Plaintiff makes the following, broad

allegation in his Verified Statement:

       Prior to my March 2016 fall, I made many medical complaints and requests for
       accommodations, including grab bars, floor padding, medical equipment,
       ambulatory assistance devises, modified cell provisions to make my cell handicap
       accessible to prevent falls and injuries from falls due to my disability; I requested
       accommodations such as help with dressing, bathing, toileting and transferring in
       and out of bed and on and off the toilet and leaving and entering my cell. Defendants
       refused these accommodations; defendants denied me treatment that I needed for
       my disability – claiming I was faking it. Defendants allowed me to lay in my own
       urine and feces without help. They ignored my disability. My requests were denied;
       and on the occasions where I was allowed to go to the medical unit, the medical
       staff also refused to help me and returned me to my cell without any real medical
       treatment or examination.

Id. at ¶9. Plaintiff goes so far as to specifically state in his Verified Statement that the corrections

officers repeatedly refused to provide him assistance: “I asked for physical assistance from the

prison guards many times and was refused, causing him to suffer terrible pain and distress; these

requests included help up from floor, help onto and off of bed and toilet, help with dressing, help

with transport to the medical infirmary, etc.” Id. at ¶16.

       Plaintiff’s characterization of the corrections officers’ actions in the Verified Statement is

wholly contradicted by ample testimony during his prior deposition:

                                                   4
                 Q:   Did you ever notify any of the guards that you needed a cane?

                 A:   Sure. The guards always helped me get up. The guards knew
                      I needed something.

                 Q:   Whenever you asked for assistance from the guards, did they
                      ever refuse to help you?

                 A:   No.

Deposition of Leslie Boyd (“Plaintiff’s Deposition”), attached as Exhibit C to
Motion [Dkt. 49-5], at 35:22-36:5;

                 Q:   Did you ever ask a guard for assistance -- let’s say -- getting
                      off the floor and they refused to help you up off the floor?

                 A:   No, the guards always helped me. The guards helped me a
                      lot.

Id. at 45:4-9;

                 Q:   Did you ever feel like it was the prison staff -- as in, the
                      guards or the sergeants -- that were keeping you from getting
                      to see the doctors?

                 A:   No, it was the medical -- I don’t know what you want to call
                      them people down there, but it was the people down there in
                      medical.

Id. at 43:10-17;

                 Q:   Did you ever feel like the guards singled you out in a
                      negative way?

                 A:   No. The guards really appreciate me because I started my
                      prison ministry up there. I started prison ministry up there.
                      So they would get me up in the morning.

Id. at 51:2-5.

        Plaintiff testified during his deposition that when he was refused a wheelchair from

medical, one of the other inmates stole one for him and the guards not only declined to discipline

them for allegedly stealing a wheelchair, but allowed Plaintiff to keep the wheelchair.:



                                                 5
                  Q:   When did you steal the wheelchair?

                  A:   I don’t remember, but we stole the wheelchair and the guards
                       said not to take it back, we’re going to keep it.

                  Q:   The guards took it back, or they did not?

                  A:   The guards said, “We’re not taking it back. You can keep it.”

                  Q:   Do you know if that was before or after your first fall?

                  A:   It was during the times I kept falling and I needed something
                       because the prisoners and the guards was helping me get up
                       all the time because I kept falling.
                                                       ...

                  Q:   Did they write you up or anything for having the wheelchair?

                  A:   No.

Id. at 46:1-14.

       Not only did Plaintiff previously testify during his deposition that when he was suffering

from incontinence the corrections officers sent his clothes to be washed, but Plaintiff went so far

as to credit the corrections officers with getting him to the emergency room when his sick calls

were allegedly not being sufficiently responded to:

                  Q:   I want to talk now about -- and you started to tell us about
                       what happened before the coma. And the last thing that you
                       remember is you said you were going down to emergency.
                       What prompted you to go down to emergency?

                  A:   Okay. I’m -- the situation is getting worse. My body is
                       breaking down on me pretty fast; it’s getting worse and
                       worse. Instead of me urinating on myself, I started doing
                       number two all over the place. I was stinking up the whole
                       place. The whole place was being stunk up. The guards
                       called me out there and they sent my stuff to be washed and
                       everything. They got -- I was pulling out the sick call to go
                       down to sick call and the guard said, “We’re not throwing
                       out no more sick calls. Take his ass right down there now.
                       I’m not even going to call and let them know he’s coming



                                                 6
                       down.” He said, “I’m not even calling down there. Take him
                       down there.”

Id. at 80:21-81:19.

       The above Deposition Testimony completely contradicts Plaintiff’s assertions in the

Verified Statement that the corrections officers refused to provide Plaintiff physical assistance,

believed he was “faking it,” “mocked” him, and allowed him to lay in his own urine and feces

without help. Verified Statement at ¶¶2, 8, 9, 12, 13, 16. If anything, Plaintiff’s Deposition

Testimony concerning the corrections officers’ behavior wholly undermines Plaintiff’s allegation

that, to the extent Plaintiff was not provided all requisite reasonable accommodations, it was done

so on the basis of his disability. Plaintiff’s Deposition Testimony unequivocally credits the

corrections officers with always helping Plaintiff, trying to get him reasonable accommodations

and medical treatment, and generally showing Plaintiff consistent kindness and, in Plaintiff’s own

words, appreciation. Plaintiff makes absolutely no effort to explain the startling contradictions

between his Deposition Testimony and Verified Statement concerning the corrections officers.

       As to Plaintiff’s allegations in his Verified Statement concerning what accommodations he

asked for and/or received, these also contradict with Plaintiff’s Deposition Testimony. Plaintiff

testified in his deposition that does not recall when he first asked for a cane (Plaintiff’s Dep. at

34:20-24) or first asked for a wheelchair (id. at 35:17-19). Plaintiff further testified that he did not

recall when he actually got a cane (id. at 35:8-9). Plaintiff initially testified during his deposition

that he was never given a wheelchair but was given a stolen one at some point (id. at 46:1-4); he

could not even identify the month when he started using the wheelchair. Id. at 46:20-22. When

asked during his deposition about medical records in which Plaintiff, himself, indicated that he

had a wheelchair at the time of his fall in March but was not using it, Plaintiff was unable to

confirm or deny whether he had a wheelchair at that time saying:

                                                   7
               Q:      Why weren’t you using the wheelchair they gave you?

               A:      I don’t think I had the wheelchair at that time.

               Q:      You started having the wheelchair in February?

               A:      I don’t think I had the wheelchair.

               Q:      This is March 26th.

               A:      I don’t remember having the wheelchair. I might have been
                       reaching for the wheelchair and lost my balance. I don’t
                       know.

               Q:      You have no memory if the wheelchair was there or not
                       there?

               A:      That’s right, I don’t.

               Q:      If it was there, why didn’t you use it?

               A:      I said I had no recollection if it was there or not. I might have
                       been grabbing it. I don’t know.

Plaintiff’s Dep. at 128:2-21.

       Plaintiff offers no explanation of how he is able to now state with certainty that his requests

for ambulatory assistance devises prior to the March 2016 were ignored when he previously could

not provide identify the dates on which he received them, or even whether he had received a

wheelchair. Verified Statement at ¶9.

       When asked during his deposition whether he had requested a walker at any point, Plaintiff

responded only that he had asked for a wheelchair. Id. at 35:10-11. This conflicts with the

Plaintiff’s allegation in his Verified Statement that he specifically requested a walker and was

denied one. Verified Statement at ¶9. Similarly, when asked during his deposition whether he was

able to get from his wheelchair to his bed which was a lower tier bunk, Plaintiff said he was.

Plaintiff’s Dep. at 121:8-10, 18-21. He never indicated that he had any issue, and even testified



                                                  8
that he was given a lower bunk without having to ask due to his prior medical history. Id. at 43:20-

44:3. This contradicts with his testimony in the Verified Statement that the “height[] of my cot . .

. caused me problems getting on and off.” Verified Statement at ¶10. Nor did Plaintiff ever testify

to or present documented evidence that he ever requested grab bars or padded floors in his cell, as

he now claims to have done. Id. at ¶¶9-10.

       A party may not use a “sham affidavit” to create a factual dispute or defeat an otherwise

properly supported motion for summary judgment. Baer v. Chase, 392 F.3d 609, 624 (3d

Cir.2004); Paul v. Elec. Ave., No. CIV APP 1999/055, 2001 WL 1045098, at *5 (D.V.I. Aug. 29,

2001). The “sham affidavit” doctrine prevents a non-moving party from creating a genuine issue

of material fact to defeat summary judgment by “filing an affidavit disputing his or her own sworn

testimony without demonstrating a plausible explanation for the conflict.” Baer, 392 F.3d at 624

(citing Hackman v. Valley Fair, 932 F.2d 239, 241 (3d Cir. 1991)). See also, Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 806-07 (1999) (gathering cases where courts rejected party

offering self-contradictory evidence in attempts to create genuine issue of material fact). Pursuant

to the “sham affidavit” doctrine, “a court may disregard the contradictory affidavit if the affiant’s

contradictions are unexplained and upon review of the record the court is convinced that there is

no independent evidence in the record to bolster the contradictory affidavit.” Jiminez v. All Am.

Rathskeller, Inc., No. CIV. 4:04-CV-1897, 2006 WL 1548874, at *4 (M.D. Pa. June 2, 2006),

aff’d, 503 F.3d 247 (3d Cir. 2007) (citing Baer, 392 F.3d at 625-26).

       For the reasons explained above at length, Plaintiff’s Verified Statement is nothing more

than a sham affidavit provided in an effort to improperly overcome summary judgment. The

Verified Statement should therefore not be considered by the Court as sufficient to create a material

issue of fact in light of the City’s well-supported Motion. Id.



                                                  9
       C.      The Court Should Not Consider Plaintiff’s Belated and Unsworn Expert
               Report.

       The Court should not consider the report of Dr. Robert B. Sklaroff, M.D., F.A.C.P.

(“Sklaroff Report”), attached to Plaintiff’s Response as Exhibit 4, because it was never produced

in discovery and fails to satisfy the requisite standards for an expert report as it is not sworn.

       Plaintiff commenced this litigation on July 10, 2017 [Dkt. 1]. On December 14, 2018, the

Court issued a scheduling order which set a deadline for Plaintiff’s expert report of July 11, 2019.

[Dkt. 36]. On July 8, 2019, three (3) days before his expert report deadline, Plaintiff a motion for

extension of discovery. [Dkt. 42]. The following day, the Court granted the motion and extended

Plaintiff’s deadline for expert reports to October 7, 2019. [Dkt. 45]. Despite being granted the

extension, Plaintiff failed to produce the Sklaroff Report until it was filed with his Response. See

Response, at Exhibit 4.

       As an initial matter, because Plaintiff failed to timely produce the Sklaroff Report and only

produced it as an exhibit to his opposition to Defendants’ dispositive motions, the Court should

decline to consider the report in adjudicating the motions. See Astrazeneca AB v. Mut. Pharm. Co.,

278 F. Supp. 2d 491, 510 (E.D. Pa. 2003), aff’d sub nom. Astrazeneca AB, Aktiebolaget Hassle,

KBI-E, Inc. v. Mut. Pharm. Co., 384 F.3d 1333 (Fed. Cir. 2004) (declining to consider expert report

in the form of a declaration attached to summary judgment motion because it was produced after

the expert report deadline).

       Even if the Sklaroff Report had been timely produced, it should still not be considered by

the Court as it fails to comport with the necessary requirements of a valid expert report. Federal

Rule of Civil Procedure 56(c)(1)(A) provides that a party asserting that a fact is genuinely disputed

must support that assertion with an affidavit or declaration. It is well-established within the Third

                                                  10
Circuit that unsworn testimony, including testimony of an “expert” witness, “is not competent to

be considered on a motion for summary judgment.” Deuber v. Asbestos Corp. Ltd., No. 10-78931,

2012 WL 7761244 (E.D. Pa. Oct. 15, 2012) (quoting Fowle v. C&C Cola, 868 F.2d 59, 67 (3d Cir.

1989)) (remaining citations omitted); see also Bock v. CVS Pharmacy, Inc., No. 07-412, 2008 WL

3834266, at *3 (E.D. Pa. 2008) (refusing to consider expert report when the report was not

accompanied by a sworn affidavit); Jackson v. Egypt. Navig. Co., 222 F. Supp. 2d 700, 709 (E.D.

Pa. 2002) (an unsworn expert report cannot be considered as evidence at the summary judgment

stage).

          This court has specifically held, on multiple occasions, that this rule applies to expert

reports relied upon by plaintiffs in order to defeat a motion for summary judgment. See, e.g.,

Burrell v. Minnesota Mining Manuf. Co., No. 08-87293, 2011 WL 5458324 (E.D. Pa. June 9,

2011) (explaining that Rule 56 was amended to allow for the use of declarations in lieu of formal

affidavits, but any such declaration must be specifically attested to under penalty of perjury);

Faddish v. General Electric Co., No. 09-70626, 2010 WL 4146108, at *6 (E.D. Pa. Oct. 20, 2010);

Deuber, 2012 WL 7761244. Here, the Sklaroff Report, while containing various affirmations of

truthfulness, is not accompanied by an affidavit or declaration, nor does Sklaroff swear to the

veracity of his conclusions under penalty of perjury in the report itself. See Response, at Exhibit

4. Accordingly, the Sklaroff Report, or any extrapolations of it by Plaintiff in the Verified

Statement, should not be considered by the Court.

II.       CONCLUSION

          For the reasons set forth above, the City respectfully requests that this Court grant its

Motion and enter judgment in favor of the City, and against Plaintiff, as to all claims.




                                                 11
Date: January 28, 2020        Respectfully submitted,


                              /s/ Meghan E. Claiborne
                              Meghan E. Claiborne
                              Deputy City Solicitor
                              Pa. Attorney ID No. 315918
                              City of Philadelphia Law Department
                              1515 Arch Street, 14th Floor
                              Philadelphia, PA 19102
                              215-683-5447
                              meghan.claiborne@phila.gov




                         12
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
LESLIE BOYD,                                     :
                           Plaintiff,            :
                                                 :              Civil Action
                    v.                           :              No. 17-3195
                                                 :
CITY OF PHILADELPHIA, et al.,                    :
                    Defendants.                  :


                             CERTIFICATE OF SERVICE

      I hereby certify that on the date below, the Defendant’s Reply in Support of Motion for

Summary Judgment was filed via the Court’s electronic filing system and is available for

downloading.



Date: January 28, 2020                           /s/ Meghan E. Claiborne
                                                 Meghan E. Claiborne
                                                 Deputy City Solicitor
                                                 Pa. Attorney ID No. 315918
                                                 City of Philadelphia Law Department
                                                 1515 Arch Street, 14th Floor
                                                 Philadelphia, PA 19102
                                                 215-683-5447
                                                 meghan.claiborne@phila.gov
